DETAILED ACTION
Track1 request granted
The Track1 request filed on 6/14/2022 has been granted by the office.   Accordingly, the instant application has been prosecuted on an expedited basis.  Applicant is suggested to follow the guidelines listed in the grant document to maintain the Track1 status.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Applicant’s amendment  filed 10/5/2022 is acknowledged.  Claims 4, 48 and 49 are currently amended.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 4-6, 30-46, 48-57 in the reply filed on 10/5/2022  is acknowledged.  Claims 4, 48, 49 have been amended.  Claims 56 and 57 have been added. Claims 1-3, 7-29, 47 have been canceled.  Claims 4-6, 30-46 and 48-57 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/22/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on 6/14/2022.  These drawings are found acceptable by the examiner.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claim 43 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(a)	Claim 43 is indefinite at the recitation of “higher stringency” because the limitation “higher” in the context of the claims is a relative term of degree. The limitation while providing exemplary disclosure regarding the term “stringency” at paragraph [0079].  
The term “higher” in the context of the claims is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Prior art
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Oberstrass (US 20200181692, June 2020)  teaches a method for nucleic acid sequencing wherein the method may involve oligonucleotide invasion (including primer invasion) ([0003] – [0004, [0054] and [0056]). Oberstrass teaches at para. [0006], [A]n aspect of the disclosure provides a method for amplifying a nucleic acid sample that comprises providing a support comprising a first primer and a second primer and coupling the first primer to a first single-stranded nucleic acid molecule that is derived from the nucleic acid sample. Next, a first primer extension reaction can be performed using the first primer to generate a first double-stranded nucleic acid molecule comprising the first single-stranded nucleic acid molecule and a second single-stranded nucleic acid molecule that is complementary to at least a portion of the first single-stranded nucleic acid molecule. The first double-stranded nucleic acid molecule can then be at least partially denatured by binding an invader species to at least a portion of the first or second single-stranded nucleic acid molecule. The invader species can be different from the second primer and binding of the invader species to at least a portion of the first or second single-stranded nucleic acid can expose a segment of the first single-stranded nucleic acid molecule that is complementary to the second primer. Next, the second primer can be coupled to the segment of the first single-stranded nucleic acid molecule. A second primer extension reaction can be performed using the second primer to generate a second double-stranded nucleic acid molecule comprising the first single-stranded nucleic acid molecule and a third single-stranded nucleic acid molecule that is complementary to at least a portion of the first single-stranded nucleic acid molecule. The second primer extension reaction can separate the second single-stranded nucleic acid molecule from the first single-stranded nucleic acid molecule. Oberstrass teaches wherein the first primer, second primer or both may be attached to a solid support via a linker (para. [0015] –[0022]).   Oberstrass teaches that a strand displacing polymerase may be used for incorporation of nucleotides to a primer hybridized with he other strand of the double stranded nucleic acid [0128].   
	Oberstrass teaches wherein the invasion primers comprises one or more locked nucleic acid (LNA)  or peptide nucleic acid (PNA) ([0008], [0142], [0144]) and wherein the length of the oligonucleotide(s) are from about 2-about 25 nucleotides in length [0152]. Oberstrass teaches wherein a plurality of primers may be immobilized to a support [0161] and wherein a plurality of types of primers are immobilized to a support, loop (e.g., bridged) amplification products may be generated.  In some cases a primer immobilized to a support may function as a n invader oligonucleotide during  a denaturation phase with, in some cases, the aid of a recombinase [0161].   Oberstrass teaches reaction mixture comprising a double stranded template nucleic acid, appropriate primers, invader oligonucleotide(s), solid phase reaction mixture comprising recombinase, a polymerase, a single strand, binding protein, ATP, dNTPs, and other components (see examples at pages 25-27).  Obstrass et al teach at paragraph [0120]- [0121], Each additional double-stranded nucleic acid molecule that is generated may be subject to additional rounds of strand-invasion and primer extension reactions as above to generate additional double-stranded nucleic acid molecules on the support. In some cases, the invader species used to denature double-stranded nucleic acid molecule  and may a primer identical to primer or may be a different invader species that may or may not be capable of extension during a primer extension reaction. In some cases, in addition or as an alternative, product may also be subject to coupling with an additional solution phase double-stranded nucleic acid molecule (similar or identical to double-stranded nucleic acid molecule) derived from the nucleic acid sample and the process of strand-invasion of the double-stranded nucleic acid molecule followed by coupling to the support via a primer similar to or identical to primer may be completed.
	An additional example of a primer coupling phase as part of an example method of amplifying a nucleic acid sample via strand-invasion is shown in FIG. 7. As shown in FIG. 7, a support  (e.g., a bead or any other type of support described herein) comprising a primer immobilized to the surface of the support is provided. A double-stranded nucleic acid molecule, derived from a nucleic acid sample, that comprises a single-stranded template nucleic acid molecule and a single-stranded complementary nucleic acid molecule is also provided in solution along with an invader species (e.g., invader oligonucleotide shown in FIG. 7 or any other type of invader species described herein) in solution and free from the support.  The primer coupled to the support may or may not be capable of functioning as an invader species in a strand-invasion reaction. The single-stranded complementary nucleic acid molecule  may comprise a sequence at least partially identical to the sequence of the primer at its 5′ end and may be blocked at its 3′ end with a blocker that renders single-stranded complementary nucleic acid molecule unable to be extended in a primer extension reaction. The blocker may be, for example, a dideoxynucleotide (ddNTP) or any other type of blocker described herein. In the example shown in FIG. 7, single-stranded complementary nucleic acid molecule also does not comprise a primer binding site.
	While Obsterstrass et al discuss covalent and non-covalent attachment of primers (i.e., second primer and/or fourth primer) to a solid support and extension from the second primer, the reference does not teach hybridizing an invasion primer to a second strand of a polynucleotide and extending the invasion primer to generate an invasion strand, wherein the invasion primer is not covalently attached to a solid support. Rather, Oberstrass teaches extension from a second primer, which is not the soluble invasion primer, where that second primer hybridizes after invasion primer hybridization. See e.g., paras. [0022], [0030]-[0031], [0058], and [0060]-[0066], and FIGS. 2-4 and 7-10.

Conclusion
9.	Claim 43 is rejected.  The claims  4-6, 30-42, 44-46, 48-57 comprise allowable subject matter. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA B WILDER whose telephone number is (571)272-0791. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CYNTHIA B WILDER/Primary Examiner, Art Unit 1637